BoniNE, J.
The conviction will be set aside for the reasons stated by Mr. Justice Heher in Lynch v. Long Branch, 111 N. J. L. 148.
The argument was made that the ordinance under which the conviction was had was not for revenue purposes. If not, then the ordinance was clearly beyond the legislative grant for the reasons stated by Mr. Justice Dixon in Cary v. North Plainfield, 49 N. J. L. 110, and continuously followed in this state. Modern business cannot be transacted by procuring licenses in every municipality where a delivery wagon may call. Until the legislature clearly expresses a purpose to authorize such municipal action, it does not exist.